Interim Decision #2431

MATTER OF KASHRI
Application for Permission to Accept Employment
A-19391793
Decided by District Director September 16, 1975
Application by a nonimmigrant student for permission to accept parttime employment
under the provisions of 8 CFR 214.2(f)(6) is denied for failure to establish economic
necessity for such employment due to unforeseen circumstances arising subsequent to
his acquisition of student status where the application reveals that his income for the
year from his parents and other family members exceeds his total annual expenses for
tuition, board, and incidental expenses.

The applicant is a male native of Iran and citizen of Israel who was
admitted to the United States on July 11, 1971 as a visitor for pleasure.
He was subsequently granted a change of nonimmigrant status to that
of a student in order to complete his high school education. On August 5,
1974 he was permitted to transfer to Fairleigh Dickinson University and
he was granted subsequent extensions of stay until June 30, 1975. He
now seeks permission to accept employment.

In his application the alien shows that his need for employment is
based upon an increase in tuition at Fairleigh Dickinson University from
$66 a credit to $75 a credit. The annual tuition was $2,084, .and with the
increase, it will be $2,300. The applicant's additional yearly expenses
are $850 for board, and $200 for other expenses, thus totalling $3,350 for
the year. His sources of income for the year are shown as $2,300 from
parents in Israel, $900 from family members and $600 given to him by
his brother. His total income for the year will be $3,800.
The subject's prior application for permission to transfer indicated
that he had sufficient finances to support himself during the entire

period of his studies. His sponsor, an uncle, stated that he would fully
support the subject, and the alien's own statements indicated that his
income was sufficient to meet his expenses.
A review of the application reveals that the alien's present income is
more than sufficient to meet his needs. Therefore, the alien has failed to
establish that there is a need for employment due to economic necessity
which has arisen as a result of an unforeseen change in financial circumstances since his status was changed to that of a nonimmigrant
student.
ORDER: It is ordered that the application for permission to accept

employment be denied.
457

